 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-00237 TLN
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   DEBORAH HOLLIMON,                                  DATE: May 20, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on May 20, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until May 27,

22 2021, at 9:30 a.m., and to exclude time between May 20, 2021, and May 27, 2021, under Local Code

23 T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          contains approximately 4,067 pages of documents including financial records, records related to

27          the California Employment Development Department claims that are the subject of this case,

28          photographs of the defendant making ATM withdrawals in relation to the claims that are the


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         subject of this case, and investigative reports. The government has produced an additional

 2         spreadsheet compiling information related to the claims at issue. All of this discovery has been

 3         either produced directly to defendant’s new counsel and/or made available for inspection and

 4         copying.

 5                b)      Counsel for defendant desires additional time review this discovery and the

 6         current charges; to conduct investigation and research related to the charges and potential

 7         sentencing factors; to discuss the discovery, charges, and potential resolutions, including a plea

 8         offer extended by the government, with his client; and to otherwise prepare for trial.

 9                c)      Counsel for defendant believes that failure to grant the above-requested

10         continuance would deny him/her the reasonable time necessary for effective preparation, taking

11         into account the exercise of due diligence.

12                d)      The government does not object to the continuance.

13                e)      Based on the above-stated findings, the ends of justice served by continuing the

14         case as requested outweigh the interest of the public and the defendant in a trial within the

15         original date prescribed by the Speedy Trial Act.

16                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17         et seq., within which trial must commence, the time period of May 20, 2021 to May 27, 2021,

18         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

19         because it results from a continuance granted by the Court at defendant’s request on the basis of

20         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

21         of the public and the defendant in a speedy trial.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: May 18, 2021                                     PHILLIP A. TALBERT
 8                                                           Acting United States Attorney
 9
                                                             /s/ SHEA J. KENNY
10                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
11

12
     Dated: May 18, 2021                                     /s/ DAVID FISCHER
13                                                           DAVID FISCHER
14                                                           Counsel for Defendant
                                                             DEBORAH HOLLIMON
15

16

17
                                           FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 18th day of May, 2021.
19

20

21

22                                                                   Troy L. Nunley
23                                                                   United States District Judge

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
